DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.
 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-7, 9-14 and 16 are allowed for the below reasons.
 	In regards to claim 1, the prior art of reference does not disclose singly or in combination to render a method wherein filtering out consists of a signal strength value between the node and the router, a signal strength value between the node and its parent node; and the signal strength value of each of the one or more other nodes when communicating with the first node; and according to preset weights, for each of remaining nodes in the one or more other nodes after the steps of .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K.  WILFORD SHAHEED whose telephone number is (469)295-9175.  The examiner can normally be reached on Monday-Friday 9 am-5pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor Jinsong Hu can be reached at (571)272-3965 where attempts to reach the examiner are unsuccessful.



/KHALID W SHAHEED/Primary Examiner, Art Unit 2643